Citation Nr: 1455419	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  09-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy.

2.  Entitlement to an initial evaluation in excess of 10 percent for chronic strain with posttraumatic changes of the left ankle.

3.  Entitlement to an initial compensable evaluation for laxity and instability of the proximal interphalangeal (PIP) joint of the little finger, left hand.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  The record was held open for 60 days, after which the Veteran submitted additional medical evidence, accompanied by a waiver of initial review of the evidence by the Agency of Original Jurisdiction (AOJ) in accordance with 38 C.F.R. § 20.1304 (2014).  The Board accepts this evidence for inclusion in the record. 

In April 2014, the claims were remanded to the AOJ for additional development, to include affording the Veteran examinations to determine the current severity of his service-connected disorders and obtain opinions concerning his claims for service connection for bilateral hearing loss and tinnitus.  Although there has been substantial compliance with the Board's remand directives pertaining to the Veteran's bilateral hearing loss and tinnitus claims, the Board finds that a remand is necessary for the increased initial ratings claims.    
This appeal was processed electronically using the Virtual VA paperless claims processing system.  Although a review of the Veterans Benefits Management System (VBMS) paperless claims processing system revealed no additional records, any future consideration of this appellant's case should take into consideration the existence of these electronic records, as well as Virtual VA records.

The issues of entitlement to an initial evaluation in excess of 10 percent for right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy; an initial evaluation in excess of 10 percent for chronic strain with posttraumatic changes of the left ankle; and entitlement to an initial compensable evaluation for laxity and instability of the PIP joint of the little finger, left hand are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative and competent evidence of record establishes that the Veteran's current bilateral hearing loss is not causally related to a disease, injury or event in service.

2.  The probative and competent evidence of record establishes that the Veteran's current tinnitus is not causally-related related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2014).

2.  The criteria for establishing service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, is no longer applicable.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The Veterans Claims Assistance Act of  2000 (VCAA) notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated February 2007, which informed the Veteran of the types of evidence needed in order to substantiate his service connection claims, the division of responsibility between claimants and VA for obtaining the required evidence, and requested that he provide any information or evidence in his possession that pertained to the claims.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also satisfied the requirements of Dingess by advising the Veteran of how VA determines the disability rating and effective date elements of a claim.  

VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post-service treatment records.  Additionally, the claims file contains the Veteran's written statements in support of his claims, as well as a transcript of the hearing before the Board.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain that have not already been obtained and associated with the record.

The Veteran was afforded VA examinations in September 2007 and July 2014.  Review of the VA examination reports reveals that the VA examiners reviewed the pertinent evidence of record, elicited from the Veteran a history of his hearing loss symptomatology and treatment, performed comprehensive audiological evaluations, and provided the results of the analyses.  Moreover, the examinations were conducted in complete accordance with 38 C.F.R. § 4.85 and there is no evidence to suggest that they were performed improperly.  The examiners accurately reported the Veteran's account of in-service noise exposure to weaponry among other things.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case. 

Further, as noted above, in October 2013, the Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ/AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing was generally held in compliance with the provisions of Bryant.  Additionally, a review of the record also reveals no assertion, by the Veteran, or his service organization representative, that VA or the AVLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate his claims because the submissions and statements focus on the evidence and elements necessary to substantiate such claims.  Accordingly, the Board finds that the AVLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record. 

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Additionally, service connection for organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§3.307(a)(3), 3.309(a).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that his current bilateral hearing loss is the result of acoustic trauma in service.  Specifically, during his hearing before the Board, the Veteran claimed that he served in the infantry and was exposed to the noise of weapons and tanks without hearing protection.  

During an April 1980 reenlistment examination, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
5
5
5
5
5
RIGHT
10
5
5
0
0

Based on these results, the criteria for hearing loss disability as described under 
38 C.F.R. § 3.385 were not met for either ear.  On the accompanying medical history report, the Veteran said that he did not, and had never experienced, any hearing loss problems.

During the September 1982 reenlistment examination, puretone thresholds were measured as following: 



    HERTZ




500
1000
2000
3000
4000
LEFT
10
15
15
15
5
RIGHT
10
10
5
5
0

Again, the criteria for hearing loss disability as described under 38 C.F.R. § 3.385 were not met for either ear. 

In April 1986, the Veteran underwent a reference audiogram, noted as a means of establishing audiometry "prior to initial duty in hazardous noise areas."  The following puretone thresholds again revealed no evidence of a hearing loss:



    HERTZ




500
1000
2000
3000
4000
LEFT
10
10
10
05
15
RIGHT
10
15
15
15
05

In addition, contrary to the Veteran's assertions during his Travel Board hearing of having had no hearing protection during service, this report clearly shows that he had previously been issued personal hearing protection.

An undated examination report shows that during the Veteran's service separation examination, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
5
5
15
15
0
RIGHT
-5
5
0
5
0

Again, the criteria for hearing loss disability as described under 38 C.F.R. § 3.385 were not met for either ear.  Moreover, a separation medical history report with a date of "July 21," shows that the Veteran specifically denied then having, or previously having had, any hearing loss problems, despite noting that his usual occupation was as part of a company gunnery set.

The claims folder contains no treatment reports showing that the Veteran complained of, or was diagnosed with, any hearing loss problems within the one-year period following separation from active duty service.  Accordingly, service connection for bilateral hearing loss on a presumptive basis is not for application.
	
In September 2007, the Veteran was afforded a VA audiology examination, at which time, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
20
25
30
45
45
RIGHT
10
10
25
40
30

Based on these results, the criteria for hearing loss disability as described under 
38 C.F.R. § 3.385 were met bilaterally.  At that time, he also reported that he was experience tinnitus, but only in the left ear.  In noting that he had reviewed the complete evidence of record, as well as taken an account of the Veteran's claims of in-service noise exposure, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss disorders were the result of military service.  He noted that his opinion was based in part on review of the Veteran's enlistment, reenlistment and service separation examinations, which all showed hearing to be within normal limits.  

In July 2014, the Veteran was afforded a second VA audiology examination, at which time, puretone thresholds were measured as follows:



    HERTZ




500
1000
2000
3000
4000
LEFT
15
20
25
35
40
RIGHT
15
20
20
35
35

Speech recognition ability using the Maryland CNC test was 96 percent for the right ear, and 94 percent for the left ear.  Based on these results, the criteria for hearing loss disability as described under 38 C.F.R. § 3.385 were met bilaterally.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and opined that it is less likely than not that his current hearing loss is related to military service based on the normal findings during his 1992 separation examination.  He further noted that the Veteran reported bilateral tinnitus, but opined that the condition was less likely than not related to service.  In this regard, he explained that the Veteran reported that he did not begin to experience tinnitus until 2005, some 13 years after military service.  

Review of VA outpatient treatment records shows no treatment for the Veteran's claimed hearing loss disorders.  However, the Veteran submitted a private audiogram, dated December 2013, which appears to indicate a bilateral sensorineural hearing loss.  Unfortunately, the results contained therein were neither interpreted, there was no indication whether the Maryland CNC test was utilized, nor was there any diagnosis or discussion of the Veteran's claimed hearing loss disorders.  Significantly, there was no statement from the clinician linking any current bilateral hearing loss to the Veteran's active duty service.  	

As mentioned above, during the hearing before the Board in October 2013, the Veteran reported that he did not have any hearing protection during service.  He also reported that he was not afforded a separation examination to test his hearing ability.  He also said that his tinnitus did not begin until 2006, some 14 years after military service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Here, the Board finds the opinions by the two VA examiners to be the most probative evidence of record regarding origin of the Veteran's hearing loss disorders.  In this regard, the Board recognizes that the Court has held that the absence of in-service evidence of a hearing loss disability is not always fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

In this regard, the Board has considered the holding of the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006), in which it held that the Board may not find that a claimant's report of in-service symptoms lacks credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  However, the Board believes the instant case is clearly distinguishable, as the Board is not relying solely upon a general absence of hearing loss complaints during service or physical findings within normal limits at separation.  Rather, the Board has also reviewed the statements and testimony of the Veteran, in which he claimed that he did not have hearing protection during service and was not given an audiology evaluation at separation.  The service reports of record clearly show that the Veteran had previously been afforded hearing protection at the time of his 1986 reference audiogram, one of several audiograms of record, which showed his hearing levels to be within normal limits.  Moreover, despite the Veteran's assertion during the Board hearing that he noticed a decrease in his hearing between enlistment and separation, on the medical history report he completed at separation, the Veteran himself denied then having, or ever having had any hearing loss problems.  Accordingly, the Board does not find the Veteran's assertions regarding his hearing loss to be credible.

The preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus; the appeals are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to bilateral hearing loss is denied.

Entitlement to tinnitus is denied.

REMAND

The Veteran was previously afforded three VA examinations to determine the severity of his service-connected right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy; chronic strain with posttraumatic changes of the left ankle; and laxity and instability of the proximal interphalangeal (PIP) joint of the little finger, left hand.  However, during the most recent examination in July 2014, the examiner noted that, because the Veteran was "uncooperative" during the examination (and had been so during the previous two examinations), accurate range of motion measured could not be obtained.  He also suggested that the Veteran's claims of being unable to fully flex or extend his right knee and left hand little finger were not credible.  

Given that the record remains inadequate to decide the appeal, another attempt should be made to afford the Veteran a VA examination to obtain the current severity of his service-connected orthopedic disorders.  The Board cautions the Veteran concerning his own responsibility to cooperate with VA in this matter.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, a veteran must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).  Moreover, individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the VA examiner who performed the July 2014 knee and lower leg Disability Benefits Questionnaire (only if feasible).  Have the VA examiner determine the current severity of the Veteran's service-connected right knee stable joint medial meniscus tear, degenerative and patella ligament tendinopathy; chronic strain with posttraumatic changes of the left ankle; and laxity and instability of the proximal interphalangeal (PIP) joint of the little finger, left hand.  The examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary should be performed (including range of motion testing that includes a finding of where the Veteran's pain on motion begins and where his functional loss begins, both before and after repetitive testing), and the clinical findings must be reported in detail.  The examiner should elicit a complete history of the Veteran's right knee, left ankle and left hand little finger symptomatology and problems and note that, in addition to the examination findings, the Veteran's self-reported history has been taken into consideration in the examination report.

(a) The examiner is specifically asked to describe the degree of disability present in the Veteran's right knee, left ankle and left hand little finger, including the current ranges of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested, where functional loss begins for all ranges of motion tested, and where functional loss begins following repetitive (DeLuca) testing.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if ankylosis is present.  Any and all opinions must be accompanied by a complete rationale.

The examiner should specifically describe the effects of the Veteran's individual orthopedic disabilities on his occupational functioning and daily activities of life.  A complete rationale for all opinions expressed must be included in the examination report.  

If (and ONLY IF) the examiner who performed the July 2014 examination is unavailable or is unable to provide the requested opinion, the Veteran should be scheduled for an examination by a qualified examiner to determine the current severity of the Veteran's right knee, left ankle and left hand little finger disabilities per the directives stated above.

2.  Thereafter, the RO should review the claims folder to ensure that the requested development has been completed.  In particular, review the examination report(s) to ensure that it/they is/are responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


